IN THE SUPREME COURT OF PENNSYLVANIA




In the Matter of                : No. 80 DB 2017 (No. 71 RST 2017)
                                :
                                :
MANON KATHLEEN MACGREGOR        : Attorney Registration No. 73791
                                :
PETITION FOR REINSTATEMENT      :
 FROM ADMINISTRATIVE SUSPENSION : (Philadelphia)


                                         ORDER


 PER CURIAM


        AND NOW, this 22nd day of September, 2017, the Report and Recommendation

 of Disciplinary Board Member dated September 13, 2017, is approved and it is

 ORDERED that Manon Kathleen MacGregor, who has been on Administrative

 Suspension, has never been suspended or disbarred, and has demonstrated that she

 has the moral qualifications, competency and learning in law required for admission to

 practice in the Commonwealth, shall be and is, hereby reinstated to active status as a

 member of the Bar of this Commonwealth. The expenses incurred by the Board in the

 investigation and processing of this matter shall be paid by the Petitioner.